

116 S1852 IS: Fairness in Federal Disaster Declarations Act of 2019
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1852IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Durbin (for himself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require rulemaking by the Administrator of the Federal Emergency Management Agency to address
			 considerations in evaluating the need for public and individual disaster
			 assistance, and for other purposes. 
	
		1.Short
 titleThis Act may be cited as the Fairness in Federal Disaster Declarations Act of 2019.
		2.Regulatory
			 action required
			(a)In
 generalNot later than 120 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency (in this Act referred to as the Administrator and FEMA, respectively) shall amend the rules of the Administrator under section 206.48 of title 44, Code of Federal Regulations, as in effect on the date of enactment of this Act, in accordance with the provisions of this Act.
			(b)New criteria
 requiredThe amended rules issued under subsection (a) shall provide for the following:
				(1)Public
 assistance programSuch rules shall provide that, with respect to the evaluation of the need for public assistance—
 (A)specific weighted valuations shall be assigned to each criterion, as follows—
 (i)estimated cost of the assistance, 10 percent;
 (ii)localized impacts, 40 percent;
 (iii)insurance coverage in force, 10 percent;
 (iv)hazard mitigation, 10 percent;
 (v)recent multiple disasters, 10 percent;
 (vi)programs of other Federal assistance, 10 percent; and
 (vii)economic circumstances described in subparagraph (B), 10 percent; and
 (B)FEMA shall consider the economic circumstances of—
 (i)the local economy of the affected area, including factors such as the local assessable tax base and local sales tax, the median income as it compares to that of the State, and the poverty rate as it compares to that of the State; and
 (ii)the economy of the State, including factors such as the unemployment rate of the State, as compared to the national unemployment rate.
						(2)Individual
 assistance programSuch rules shall provide that, with respect to the evaluation of the severity, magnitude, and impact of the disaster and the evaluation of the need for assistance to individuals—
 (A)specific weighted valuations shall be assigned to each criterion, as follows—
 (i)concentration of damages, 20 percent;
 (ii)trauma, 20 percent;
 (iii)special populations, 20 percent;
 (iv)voluntary agency assistance, 10 percent;
 (v)insurance, 20 percent;
 (vi)average amount of individual assistance by State, 5 percent; and
 (vii)economic considerations described in subparagraph (B), 5 percent; and
 (B)FEMA shall consider the economic circumstances of the affected area, including factors such as the local assessable tax base and local sales tax, the median income as it compares to that of the State, and the poverty rate as it compares to that of the State.
 (c)Effective dateThe amended rules issued under subsection (a) shall apply to any disaster for which a Governor requested a major disaster declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and was denied on or after January 1, 2012.